Case: 13-11142     Date Filed: 10/17/2014   Page: 1 of 8


                                                             [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-11142
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 8:12-cv-00952-EAK-TBM



COREY A. MCDOWELL BEY,

                                                               Plaintiff-Appellant,

                                      versus

RICHARD VEGA,
of Tampa Police Dept. #45789,

                                                              Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (October 17, 2014)

Before HULL, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-11142     Date Filed: 10/17/2014   Page: 2 of 8


      Corey Anthony McDowell Bey, proceeding pro se, appeals dismissal

without prejudice of his civil rights complaint under 42 U.S.C. § 1983 and state

law. We affirm.

                                I. BACKGROUND

      In his complaint, McDowell Bey alleges he voluntarily surrendered to the

Hillsborough County Sherriff’s Office (“HCSO”) for a misdemeanor traffic

citation on May 7, 2009. After he had paid a bail bondsman for the citation, the

bondsman told McDowell Bey he was subject to no additional outstanding

warrants. Upon his release from the HCSO, Officer Richard Vega of the Tampa

Police Department (“TPD”) allegedly unlawfully arrested McDowell Bey, while

falsely claiming a blank sheet of paper was a warrant for his arrest on drug-

trafficking charges. Because Officer Vega was not in “fresh pursuit” of McDowell

Bey, he lacked the authority to execute an arrest warrant. ROA1-1 at 10.

      After Officer Vega placed him in a squad car, McDowell Bey further alleged

Officer Vega drafted an arrest report based on warrants he knew were void at the

time of McDowell Bey’s arrest. He asserted his arrest was unlawful, because the

warrants for his arrest never were “validated, executed, presented, or delivered to

sheriffs for execution,” and were based on a complaint lacking in probable cause.

ROA1-1 at 12-13 (emphasis omitted). In April 2012, McDowell Bey filed a pro se

civil rights complaint under § 1983 and state law against Officer Vega. He raised


                                          2
               Case: 13-11142    Date Filed: 10/17/2014    Page: 3 of 8


claims under the Fourth, Thirteenth, and Fourteenth Amendments to the United

States Constitution, and the Florida constitution. Because of his unlawful arrest,

McDowell Bey alleged he had “suffered vindictive and malicious” bond hearings,

lost his job, suffered extreme emotional distress, and had to sell property to

supplant the loss to his family of his income. ROA1-1 at 12-14. He also was not

given a proper diet while in jail, which caused him to suffer numerous physical

ailments. McDowell Bey sought compensatory and punitive damages as well as

declaratory relief.

      Officer Vega moved to dismiss the complaint, because McDowell Bey’s

claims were barred by Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364 (1994),

which holds a plaintiff may not bring a § 1983 action, when the basis for the claim

implicates the validity of a state criminal conviction. He asserted warrants were

issued for McDowell Bey’s arrest on April 30, 2009. A jury convicted McDowell

Bey of hydrocodone trafficking, and he was sentenced to 15 years of

imprisonment; his convictions were affirmed on direct appeal. Officer Vega

contended McDowell Bey’s success in his case would implicate the validity of the

charges for which he already had been convicted and sentenced. Because

McDowell Bey had not shown his convictions had been invalidated, Officer Vega

maintained his claims were barred by Heck.




                                          3
              Case: 13-11142     Date Filed: 10/17/2014   Page: 4 of 8


      In his opposition to Officer Vega’s motion to dismiss, McDowell Bey

argued his claims for police misconduct during the course of an investigation, and

for damages suffered during his unconstitutional pretrial detention, did not

implicate the validity of his convictions. He further contended the arrest warrants

in his state cases had never been “issued” under Florida law. ROA1-18 at 3-4.

Moreover, because the complainant was a county sheriff and not a TPD officer,

only the sheriff had jurisdiction to arrest McDowell Bey absent “fresh pursuit.”

ROA1-18 at 4. McDowell Bey asserted Officer Vega also was not entitled to

qualified immunity, because no arguable probable cause existed, and Officer Vega

could not have acted in good faith.

      The district judge dismissed McDowell Bey’s complaint without prejudice

as barred by Heck. The judge concluded McDowell Bey’s success in this case

would implicate the validity of his state-court convictions and sentences. The

judge explained that McDowell Bey’s claims, if true, show he was unlawfully

arrested, prosecuted, and convicted based on non-existent warrants for non-existent

charges; therefore, his convictions, resulting from his unlawful arrest, were

obtained wrongfully. The district judge denied McDowell Bey’s motion for

reconsideration under Federal Rule of Civil Procedure 59(e).

      McDowell Bey argues pro se on appeal the judge erred in dismissing his

complaint as barred by Heck, because establishing his arrest was unlawful would


                                          4
              Case: 13-11142     Date Filed: 10/17/2014   Page: 5 of 8


not necessarily implicate the invalidity of his subsequent convictions. He did not

assert false-imprisonment or malicious-prosecution claims; instead, his claims

were restricted to the damages he suffered before he was arraigned. McDowell

Bey further contends the district judge erred by not allowing him an opportunity to

amend his complaint.

      Officer Vega pursues his contention McDowell Bey’s claims are barred by

Heck. He contends McDowell Bey was not entitled to amend his complaint,

because he failed to show he would have been able to state a claim against Officer

Vega. Once he confirmed the validity of the arrest warrants, Officer Vega

represents he was authorized to arrest McDowell Bey, regardless of whether he

was in physical possession of the warrants. As exhibits to his reply brief,

McDowell Bey has submitted Case Progress reports from his state-court cases. He

argues these reports substantiate his claims that Officer Vega was not authorized to

arrest him under Florida law.

                                 II. DISCUSSION

      We review a district judge’s granting a motion to dismiss de novo; we

accept the allegations in the complaint as true and construe them in the light most

favorable to the plaintiff. See Timson v. Sampson, 518 F.3d 870, 872 (11th Cir.

2008) (per curiam). If a successful § 1983 suit for damages necessarily would

implicate the validity of a conviction or sentence that has not been invalidated


                                          5
               Case: 13-11142     Date Filed: 10/17/2014    Page: 6 of 8


before the commencement of the § 1983 suit, the suit must be dismissed. Heck,

512 U.S. at 486-87, 114 S. Ct. at 2372. For Heck to apply, a successful § 1983 suit

and the underlying conviction must be logically contradictory. Dyer v. Lee, 488

F.3d 876, 884 (11th Cir. 2007). Where a prisoner in state custody seeks to

challenge the fact of his confinement, the appropriate relief is a federal habeas

petition, not a § 1983 action. Wilkinson v. Dotson, 544 U.S. 74, 78, 125 S. Ct.

1242, 1245 (2005).

      Because an unlawful search or arrest for lack of a warrant or probable cause

may be followed by a valid conviction, a successful § 1983 suit for a Fourth

Amendment seizure violation does not necessarily implicate the validity of the

subsequent conviction. See Hughes v. Lott, 350 F.3d 1157, 1160-61 (11th Cir.

2003); see also Gerstein v. Pugh, 420 U.S. 103, 118-19, 95 S. Ct. 854, 865 (1975)

(holding that a prosecutor’s assessment of probable cause alone is insufficient to

justify pretrial detention, while noting that this holding did not signal a retreat from

the rule that “illegal arrest or detention does not void a subsequent conviction”).

Heck generally does not bar claims relating to an unlawful arrest. Hughes, 350

F.3d at 1160. Nevertheless, not all Fourth Amendment seizure claims fit this

exception; a judge must compare the § 1983 claims and the crimes of conviction

to determine, if the claims were successful, they would implicate the validity of the

state conviction by negating an element of the crime. Id. at 1160 n.2.


                                           6
              Case: 13-11142     Date Filed: 10/17/2014    Page: 7 of 8


      McDowell Bey alleges he encountered Officer Vega, who arrested him and

told him he was being arrested on a warrant. He alleges Officer Vega was unable

to find a warrant, when he searched his computer and had no official paperwork

showing there was a warrant. He represents Officer Vega falsified documents to

make it appear he had arrested McDowell Bey on outstanding felony warrants and

lied, when McDowell Bey asked to see the warrants. McDowell Bey argues his

arrest violated the Fourth, Thirteenth, and Fourteenth Amendments; he seeks a

declaratory judgment that Officer Vega violated his rights plus compensatory and

punitive damages.

      We conclude McDowell Bey’s claim is not barred by Heck. If McDowell

Bey were to succeed in his claim that his arrest was unlawful when it occurred,

nothing in the record suggests the validity of his subsequent trafficking convictions

would be called into question. See Heck, 512 U.S. at 486-87, 114 S. Ct. at 2372.

The district judge, however, did not err in dismissing the case. In her order

dismissing McDowell Bey’s case, the district judge took judicial notice from

“[r]eview of the Clerk’s docket in the underlying criminal cases[, which]

demonstrate[d] that two warrants were issued for the Plaintiff’s arrest on April 30,

2009, for Trafficking charges related to Florida Thirteenth Judicial Circuit Case

numbers 09-CF-007587 and 09-CF-007612.” ROA1-19 at 2. Fed. R. Evid.

201(c)-(d) (allowing a judge to take judicial notice of a fact an “at any stage of the


                                           7
               Case: 13-11142     Date Filed: 10/17/2014    Page: 8 of 8


proceeding”); see Long v. Slaton, 508 F.3d 576, 578 n.3 (11th Cir. 2007)

(recognizing a judge is not always limited to the four corners of the complaint at

the Federal Rule of Civil Procedure 12(b)(6) stage and taking judicial notice of

facts contained in a report from a state agency); Mangiafico v. Blumenthal, 471

F.3d 391, 398 (2d Cir. 2006) (noting a judge permissibly looked at docket sheets in

ruling on motion to dismiss because “docket sheets are public records of which the

court could take judicial notice”); United States v. Mercado, 412 F.3d 243, 247-48

(1st Cir. 2005) (taking judicial notice of state-court docket entries).

       Because the warrants were issued on April 30, 2009, they clearly were

outstanding on May 7, 2009, when McDowell Bey was arrested. These warrants

gave Officer Vega probable cause to arrest McDowell Bey, and it is clear from the

record McDowell Bey’s allegation that Officer Vega misled him regarding the

warrants being executed was meritless. We may affirm on any ground that appears

in the record. Lanfear v. Home Depot, Inc., 679 F.3d 1267, 1275 (11th Cir. 2012).

      AFFIRMED.




                                           8